170 Conn. 24 (1975)
BONNIE SIMON
v.
HERBERT LEROY SIMON
Supreme Court of Connecticut.
Argued December 3, 1975.
Decision released December 16, 1975.
HOUSE, C. J., LOISELLE, BOGDANSKI, LONGO and BARBER, JS.
Marshall S. Feingold, with whom, on the brief, were Robert B. Halloran and Richard M. Kaplan, for the appellant (defendant).
Alfred R. Belinkie, for the appellee (plaintiff).
PER CURIAM.
This is an appeal from the denial of the defendant's motion to modify a June 4, 1969, divorce judgment which, inter alia, ordered the defendant to pay to the plaintiff for the support, maintenance and education of the parties'"minor" children $100 a week for each child, commencing the week of June 2, 1969, "and continuing for each child until such child reaches the age of twenty-one (21) years, becomes emancipated or dies, whichever *25 shall first occur" and provides certain insurance coverage "for each of the said minor children until such child reaches the age of twenty-one (21) years." The eldest child reached the age of eighteen and the defendant moved to modify his obligation to provide support for this child who became emancipated on April 21, 1975. The court denied the motion without memorandum of decision.
On the authority of Sillman v. Sillman, 168 Conn. 144, 358 A.2d 150, the judgment must be reversed.
There is error and the case is remanded with direction to grant the defendant's motion to modify the judgment.